     Case 4:19-cr-01934-RCC-DTF Document 23 Filed 11/21/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     SCOTT A. TURK
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: Scott.Turk@usdoj.gov
 6   Attorneys for Plaintiff
 7                        IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
      United States of America,                            CR-19-01934-TUC-RCC (DTF)
10
                             Plaintiff,
11
             vs.
12                                                        SENTENCING MEMORANDUM
13    Saul Coralles-Contreras,
14                          Defendant.
15
16          The United States of America, by and through its undersigned attorneys, hereby
17   submits the following sentencing memorandum in the above-captioned matter. Sentencing
18   is currently set for November 25, 2019 before the Honorable Senior District Court Judge
19   Raner C. Collins.
20          Having reviewed the findings and recommendations in the Presentence
21   Investigation Report (“PSR”), the Government has no objection to the guideline
22   calculations and respectfully requests that this Court accept the plea agreement entered into
23   by the parties in this matter. Consistent with our office policy, the Government will not
24   withdraw from the plea agreement should Defendant seek, and the Court grant, a variance
25   from the advisory sentencing guidelines. The Government hereby moves this Court to
26   apply a one-level reduction in the offense level pursuant to U.S.S.G. § 5K3.1, commonly
27   referred to as “fast–track,” and further moves this Court to apply an additional one-level
28   ///
     Case 4:19-cr-01934-RCC-DTF Document 23 Filed 11/21/19 Page 2 of 3




 1   reduction for timely notification of the intent to plead guilty pursuant to U.S.S.G.
 2   § 3E1.1(b).
 3          The Government concurs with the recommended sentence of 13 months and 1 day
 4   incarceration followed by 3 years supervised release with the special condition as listed in
 5   the PSR. The Government recommends this sentence and requests that the Court not grant
 6   a downward variance and/or lower incarceration time for the following reasons.
 7          While the defendant does not have an extensive criminal history, his one prior
 8   criminal offense is significant. Back in 2013, the defendant illegally entered this country
 9   with a guide while transporting 146.8 pounds of marijuana with others and was to be paid
10   $2000. (PSR ¶ 21.) He was convicted of Attempted Sale of Marijuana and sentenced to
11   two years in prison. Id. While in prison, he disobeyed a verbal or written order. Id. This
12   all occurred after he was already removed from this country once and caused the defendant
13   to be removed again. (PSR ¶ 28.) Even though the defendant only has two known prior
14   illegal crossings into the United States, based on his removals, he will continue to be
15   motivated to come here based on financial need and earnings potential. (PSR ¶¶ 37-38.)
16   A prison sentence just beyond 13 months, while less than the prior two year sentence, is in
17   the interest of justice because it balances all the above along with his lack of extensive
18   criminal background and illegal reentries, and provides the defendant additional incentive
19   not to return due to three criminal history points for this offense, instead of two, and a
20   possible higher criminal history category if he were to return to the United States in the
21   future. A period of three years supervised release will provide additional incentive, at least
22   for the next three years, as he would possibly get a consecutive sentence for the illegal
23   return as well as the supervised release violation.
24          As such, the recommended sentence is appropriate and consistent with the
25   application of the sentencing factors outlined in 18 U.S.C. § 3553(a). It takes into
26   consideration the defendant’s characteristics, including his criminal and immigration
27   history. It reflects the seriousness of his conduct, promotes respect for the law, and
28   ///


                                                 -2-
     Case 4:19-cr-01934-RCC-DTF Document 23 Filed 11/21/19 Page 3 of 3




 1   provides a just punishment that would afford adequate deterrence while protecting the
 2   public from further crimes of the defendant.
 3         Respectfully submitted this 21st day of November, 2019.
 4
                                              MICHAEL BAILEY
 5                                            United States Attorney
                                              District of Arizona
 6
                                              s/ Scott A. Turk
 7
                                              SCOTT A. TURK
 8                                            Assistant U.S. Attorney
 9
     Copy of the foregoing served electronically or by
10   other means this 21st day of November, 2019, to:
11   Mark Francis Willimann, Esq.
12   Brian D. Swane, USPO
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                               -3-
